U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: August 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commissions file number 0-32051 FULL THROTTLE INDOOR KART RACING, INC (Exact name of small business issuer as specified in its charter) COLORADO 27-1494794 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4950 S. Yosemite Street, F2 #339 Greenwood Village, CO 80111 Telephone (303) 221-7223 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:As of October 31, 2011 there were 160,000 outstanding shares of the Registrant's Common Stock, $0.001 par value. FULL THROTTLE INDOOR KART RACING, INC. INDEX TO THE FORM 10-Q For the quarterly period ended September 30, 2010 PAGE PART I FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 Balance Sheets 2 Statements of Operations 3 Statements of Changes in Stockholders’ Deficit 4 Statements of Cash Flows 5 Notes to Financial Statements 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 10 ITEM 4. CONTROLS AND PROCEDURES 10 Part II OTHER INFORMATION 11 ITEM 1. LEGAL PROCEEDINGS 11 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 11 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 11 ITEM 4. (REMOVED AND RESERVED) 11 ITEM 5. OTHER INFORMATION 11 ITEM 6. EXHIBITS 11 1 PART I Item 1.FINANCIAL INFORMATION Full Throttle Indoor Kart Racing, Inc. (A Development State Company) Balance Sheets August 31, 2011 May 31, 2011 (Unaudited) (Derived from audited financial statements) Assets Cash $ 10,381 Prepaid expenses 4,000 — Property and equipment, net of accumulated depreciation of $2,628 (unaudited) and $2,084, respectively 18,947 18,393 $ 28,774 Liabilities and Shareholders’ Equity Liabilities: Accounts payable $ 688 Total liabilities 2,820 688 Shareholders’ equity (Notes 2 and 3): Common stock, $.0001 par value; 25,000,000 shares authorized, 160,000 (unaudited) and 160,000 shares issued and outstanding, respectively 16 16 Additional paid-in capital 124,294 104,294 Deficit accumulated during development stage ) ) Total Shareholders’ Equity 35,081 28,086 $ 28,774 See accompanying notes to financial statements 2 Full Throttle Indoor Kart Racing, Inc. (A Development State Company) Statements of Operations July 10, 2009 (Inception) For the Three Months Ended Through August 31, 2011 August 31, 2010 August 31, 2011 Revenue $
